Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-19 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6-8, 10, 11-13, 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 6 & 11 have been amended by reciting “wherein the gateway device is physically connected with the smart key device”.   Page 8, lines 3-4, of the original specification states that “The communicator 310 may communicate with the smart key device 400 through a connector S,” and further describes (lines 12-13) that “the connector S may include a wire for connecting the gateway device 300 and the smart key device 

Claim Rejections - 35 USC § 103
Claim 1, 3-4, 6, 8-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwark in view of Bianchi, III et al. (USPGPUB 2018/0154865)(hereinafter “Bianchi”).
 For claim 6, Kwark discloses, as shown mainly in FIG. 1 a vehicle which includes 160 (target device) and 100 (system within the target device) (para [0003]) comprising: a vehicle communicator 130; an electronic device, e.g., vehicle door, configured to provide at least one function, e.g., locking or unlocking of the vehicle door (para [0003]); a smart key device 110 (“authenticator” or “smart-key unit”)(see para [0029], [0039]) configured to communicate with the vehicle communicator 130 (para [0028]-[0029]); a gateway device, e.g., 130/140 configured to transmit a turn-on signal to the smart key device 110 when communication connection with a user terminal 120 is established and to transmit a control signal to the smart key device 120 when the control signal is received from the user terminal 120; and a controller 140 configured to control the electronic device, e.g., vehicle door, based on the control signal when the control signal is received from the smart key device 110 (para [0030], [0032-[0034]).  It is noted that the “user terminal” would not be a component of the above claimed “vehicle,” however, has been identified in Kwark for completeness. 

With respect to the newly added limitation that “wherein the gateway device is physically connected with the smart key device,” Kwark remains expressly silent as to the gateway device 130/140 configured to communicate with the smart key 110 through a physical connector including an electrically conductive material (for claims 3-4, 8-9 & 13-14).  Bianchi, in the same field of endeavor of a vehicle communication systems including a vehicle 100 and a BCM 302 which is in communication with other vehicle systems via a vehicle data bus 308 which is known to be a hard wired interconnection of the various components throughout the vehicle (FIG. 3; para [0051], [0052]) and as such, an electrical connection is provided.  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have connected the gateway device 130/140 and smart key 110 with a connector including an electrically conductive material, e.g., copper wiring, for the purpose of providing a reliable and secure electrical connection between them to maintain proper communication therebetween.
For claim 10, it is considered to be at least inherent to the structure of a vehicle that a power supply including a battery would be present in a vehicle with a BCM, e.g., 140 as taught by Kwark, however, if not inherent, Official Notice is taken that a power supply/battery was notoriously old and well known in a vehicle to provide power to the components of a vehicle and also to enable remote door locking/unlocking, starting, etc., which were conventionally well known in the art and readily provided to the vehicle of Kwark.
Claim 2, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwark in view in of Bianchi, as applied to claims 1, 6 & 11, above, and further in view of  Froitzheim.  For a description of Kwark in view of Bianchi, see the rejection, supra.  
With respect to claims 2, 7 & 12, Kwark (in view of Bianchi) remains expressly silent as to the gateway device 130/140 configured to confirm whether the communication connection with the user terminal 120 is released and to transmit a turn-off signal to the smart key device when the communication connection with the user terminal is released, however, Froitzheim, discloses a gateway device (TKEYMS, CTRLKEYC) is configured to confirm whether the communication connection with the user terminal (MS) is released and to transmit a turn-off signal to the smart key device (KEY) when the communication connection with the user terminal is released, i.e., see para [0015] and claim 12 “wherein the controller automatically locks the motor vehicle or deactivates the vehicle key if a mobile radio terminal known to the vehicle key leaves the communication range of the vehicle key (KEYC).” From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the system/gateway device of Kwark to have been configured to confirm whether the communication connection with the user terminal 120 is released and to transmit a turn-off signal to the smart key device when the communication connection with the user terminal is released, as suggested by Froitzheim, for the purpose of preventing unauthorized use of the vehicle if the connection was left open, as would have been readily realized by a skilled artisan in this art.
Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwark in view in of Bianchi, as applied to claims 1, & 11, above, and further in view of Kim et al. . 
For claims 5 and 15, while Kwark teaches the use of the gateway device 130/140, being configured to communicate with the user terminal 120 through Bluetooth (see para [0030], [0032]), however, Kwark remains expressly silent as to wherein the user terminal comprises a first user terminal which is a master device and a second user terminal which is a slave device.  Kim, in the same field of endeavor of remote vehicle controlling from smart devices, discloses the use of a first (master) device 20 and second (slave) device 30 (FIGs. 2, 4-5) in association with a vehicle locking system 10 (see para [0028]-[0045]).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the system of Kwark with the ability to communicate with multiple user devices, e.g., master and slave devices, for the purpose of providing ease of transferring operation of the vehicle and/or provide redundancy to the system as suggested by Kim (para [0017], Abstract).
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwark in view in of Bianchi and Kim, as applied to claims 11 & 15, above, and further in view of Froitzheim. For a description of Kwark in view in of Bianchi and Kim, see the rejection(s), supra. With respect to claims 16-19, Froitzheim discloses a server (SERV) which is in communication with a gateway device (TKEYMS)(CTRLKEYC), vehicle key (KEYC), user deice (MS) and (VEHI) (see para [0044] and [0047]).  A use of a server is well known in this field.  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have utilized the server of Froitzheim with the “communication network” of Kim (see para [0009]; [0054]) to be configured to: (a) transmit connection information for communicating with the gateway device to the first user terminal (claim 16), and/or (b) transmit an approval request to the first user terminal (claim 17), and/or (c) transmit the connection information to the second user terminal (claim 18), and/or (d) transmit a communication connection release command to the second user terminal (claim 19), lacking any unobvious or unexpected results, as a known means for transmitting/sharing information wirelessly, which would have been readily apparent to a skilled artisan from the teachings of Froitzheim, as set forth, supra.

Response to Arguments
Applicant's arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply to any of the rejections being applied in the current Office Action.
A…It is noted that applicant’s statement that “Kwark also provides that the smart key is located outside the vehicle,” is misplaced, as, in the description of the rejection, the Examiner specifically identified the “authenticator” 110 (see para [0029] of Kwark) as being the claimed “smart key”, which authenticator is clearly inside the vehicle at all times (see FIG. 1).
B…Applicant's arguments, at least with respect to all the dependent claims, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB 2018/0154774 to Park et al. which includes a smart key 900 which is “physically connected” to gateway device 800/170 of vehicle 100.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
February 9, 2022